DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 33, “the inflow member” lacks antecedent basis.  With respect to claims 34 and 35, it is not definite whether “the channel that encircles an opening at an end of the tubular component” or “the channel” is the same channel recited in claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37, 39, and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaramillo et al. (2009/0112309).  Jaramillo et al. disclose, at least in figures 3, 4, 8B, 8D, and 9B and para. [0035]-[0037], [0066]-[0070], and [0077]-[0080]; a prosthesis (10) for implantation within a native valve, the prosthesis comprising: a frame (12) defining a lumen; a tubular component (14b, as shown in fig. 8B),  comprised of a flexible sheet (according to para. [0077]-[0079], the tubular component being attached to the frame to extend from a first end of the frame, wherein an interior of the tubular component is configured to support a prosthetic valve (14a, as shown in fig. 8b) and is in fluid communication with the lumen of the frame; and a wire (44, as shown in fig. 9B) at least partially slidably disposed within the flexible sheet of the tubular component and operable (as part of frame 12) to transition the tubular component into a deployed configuration (as shown in fig. 3); wherein the flexible sheet of the tubular component has a channel (as shown in annotated fig. 4 below) formed in a wall thereof and the wire is at least partially slideably disposed within the channel; wherein the flexible sheet of the tubular component has opposing inner and outer layers (as shown in annotated fig. 4 below) that form the wall of an inflow member and between which the channel is defined; wherein a fold of the flexible sheet (as shown in annotated fig. 4 below) of the tubular component extends between the inner and outer layers, and the fold defines a circumferential portion of the channel that encircles an opening at an end of the tubular component; wherein the channel includes a longitudinal segment that extends from the circumferential segment to an opposing end of the tubular component; wherein the prosthesis further comprises a locking mechanism (46, as shown in fig. 9b) coupled to the wire and configured to lock a position of the wire within the channel when the tubular component is in the deployed configuration; wherein a first end of the wire is coupled to the locking mechanism and a second end of the wire is secured within the channel; wherein the frame includes a plurality of commissure posts (20) extending from the first end thereof, and wherein the flexible sheet of the tubular component is coupled to the commissure posts.
Jaramillo et al. also disclose a method of repairing or replacing a heart valve in a patient, the method comprising: positioning a prosthetic device (10) in a compressed configuration (when the prosthetic device is inserted into a catheter, according to para. [0066]) within a heart valve region (e.g., an aortic valve, according to para. [0066] of the patient; releasing the prosthetic device to at least partially expand such that a tubular component of the prosthetic device extends through an annulus of the heart valve (as shown in fig. 3 and described in para. [0067]-[0070]; and at least partially advancing a wire (when connected to the frame) within a flexible sheet that forms the tubular component to transition the tubular component into a deployed configuration (as shown in fig. 3); wherein the method further comprises locking a position of the wire (via 46, which ensure that the wire is locked to the frame) when the tubular component is in the deployed configuration; where the method further comprises releasing a self-expanding anchoring structure (46, according to para. [0080]) of the prosthetic device to self-expand within a subannular region (a vessel wall) of the heart valve, and wherein releasing the self-expanding anchoring structure includes retracting a delivery sheath (a catheter) from the self-expanding anchoring structure of the prosthetic device (I.e., inherent to “insertion via a catheter,” a catheter is retracted to allow expansion of the frame and release of the anchoring structure, according to para. [0066]-[0068] and [0080].).



    PNG
    media_image1.png
    493
    424
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a prosthesis comprising, inter alia: a frame defining a lumen; a tubular component comprised of a flexible sheet, the tubular component being attached to the frame to extend from a first end of the frame, wherein an interior of the tubular component is configured to support a prosthetic valve and is in fluid communication with the lumen of the frame; and a wire at least partially slidably disposed within the flexible sheet of the tubular component and operable to transition the tubular component into a deployed configuration, wherein the flexible sheet of the tubular component has a channel formed in a wall thereof and the wire is at least partially slideably disposed within the channel, and wherein the prosthesis includes a locking mechanism coupled to the wire and configured to lock a position of the wire within the channel when the tubular component is in the deployed configuration, the locking mechanism being a ratcheting mechanism that is configured to permit at least partial retraction of the wire from the channel of the tubular component to thereby transition the tubular component into a reduced-diameter configuration.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 40-46 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 40, none of the prior art of record, alone or in combination, discloses a system for repair or replacement of a valve, the system comprising, inter alia: a prosthetic valve comprising, an anchoring structure, a tubular component comprised of a flexible sheet, the tubular component being coupled to and extending from the anchoring structure, a prosthetic valve component disposed within an interior of the tubular component, and a catheter assembly; wherein a stiffening element is at least partially disposed within the flexible sheet of the tubular component and operable to transition the tubular component and the prosthetic valve component into a deployed configuration, and wherein the catheter assembly comprises an actuator operably coupled to the stiffening element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771